Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of
Texas, begun and holden at Beaumont on the 1st day of January, A.D. 2013, present, Chief
Justice STEVE MCKEITHEN and Justices DAVID B. GAULTNEY, CHARLES KREGER
and HOLLIS HORTON.

              “ Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated January 17, 2013, it is ordered that these causes be transferred to the Thirteenth Court of
Appeals, at Houston, Texas, and that the Clerk of this Court certify all orders made in this
Court, and transmit all records and papers in said cause to the Clerk of the Thirteenth Court of
Appeals.

       09-13-014-CR           Ansley Oshan Bogany v. State of Texas
       09-13-015-CV           In the Interest of T.A.H.
       09-13-016-CV           USAA Texas Lloyd’ s Company v. Gail Menchaca
       09-13-017-CV           HR Mechanical, LLC v. KRR1 Construction, LLC
       09-13-018-CR           John Daniel Sterner v. State of Texas
       09-13-020-CV           In the Interst of C.C.F.
       09-13-023-CV           Roger Earl Ebarb v. Nancy Ebarb Hopson as Independent
                              Executrix of the Estate of Lucille Leone Ebarb
       09-13-026-CR           Joshua Joseph Corbin v. State of Texas
       09-13-029-CR           Shawn Patrick Haley v. State of Texas
       09-13-030-CR           Max Johnson v. State of Texas
       09-13-031-CR           Max Johnson Jr. aka John Nones v. State of Texas
       09-13-032-CR           Randy James Lewis Jr v. State of Texas
       09-13-033-CR           Randy James Lewis Jr v. State of Texas

               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’ s
order entered from this Court to the Court of Appeals for the Thirteenth District of Texas at
Houston as appears of record in Minute Book Volume 17 Page 252.”

             IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this
Court at Beaumont this 28th of January 2013.


                                             __________________________
                                             Carol Anne Harley
                                             Clerk of the Court